Exhibit 10.1

 

[logo.jpg] 

 



July 29, 2020

 

Michael Levitz

 

 

 

Dear Michael:

 

I am pleased to confirm our offer to you to join Anika Therapeutics, Inc.
(“Anika” or the “Company”). We are excited about the prospect of having you join
our team and look forward to the addition of your professionalism and experience
to help the Company achieve its goals. This letter summarizes the initial terms
of our offer for your employment with the Company.

 

Starting Position: Executive Vice President, Chief Financial Officer (CFO) and
Treasurer

 

Description of Duties: You will serve as a key member of the corporate
leadership team. Your initial duties will include those intrinsic to your
position, as described in the job description being provided to you with this
offer letter and such other duties, reasonably consistent with your position, as
may be assigned to you from time to time. Your initial responsibilities will
include providing leadership to all aspects of Anika’s financial processes.
Also, you shall be responsible for performing any duties assigned to you by or
under the authority of the Company that are appropriate for an individual of
your experience. You will be expected to devote your full business time and your
best professional efforts to the performance of your duties and responsibilities
for the Company.

 

Reporting To: Cheryl Blanchard, President and Chief Executive Officer, Anika
Therapeutics, Inc.

 

Employment Date: We anticipate that you will begin your at-will employment with
Anika on August 10th.

 

Initial Rate of Pay: $17,307.70 per bi-weekly payroll (annualized $450,000.00).
You will be paid in accordance with the Company’s normal payroll practices as
established or modified from time to time, and your compensation shall be
subject to all applicable federal, state and local taxes and withholdings.
Currently, paychecks are issued on alternating Fridays.

 

Bonus Eligibility: You will be eligible to receive a discretionary annual cash
bonus. Your initial annual target bonus is 45% of your annualized base salary,
subject to all applicable taxes and withholdings. Your eligibility for this
bonus shall be subject to determination by the Board of Directors and based on
the Company's performance and your personal performance against key objectives.
Any bonus payout which may be made for 2020 will be prorated based on your
length of service in 2020. Your actual bonus payout may be adjusted depending on
your and the Company’s performance, at the sole discretion of the Company’s
Board of Directors.

 

Equity Grants: Subject to the approval of the Compensation Committee of the
Board of Directors of the Company, you will be granted an equity package as of
the date of the commencement of your employment (with agreements to entered
shortly thereafter). The equity package will consist of (a) restricted stock
units with a fair market value of $400,000 as of the date of grant, (b)
performance stock units with a fair market value at target (i.e., 100%
achievement of the performance metrics) of $400,000 as of the date of grant, and
(c) common stock options with a fair market value (i.e., Black-Scholes value) of
$800,000 as of the date of grant. The restricted stock units represent a
contingent right to receive shares of Anika’s common stock at annual intervals
throughout your employment with the Company, and the performance stock units
represent a contingent right to receive shares of Anika common stock should
certain performance criteria (standardized across the Anika executive team) be
met. The restricted stock units will vest ratably over three years beginning one
year from the date of hire and the performance stock units will vest when and to
the extent measured by the Compensation Committee of the Board of Directors
following the audit of fiscal year 2022 in early 2023. Each will be granted
under, and governed by, the Anika Therapeutics, Inc. 2017 Omnibus Incentive
Plan, and any applicable grant instruments. Continued employment with the
Company is a condition precedent to the vesting of either the restricted stock
units or performance stock units. The common stock options shall be considered
“Incentive Stock Options” to the extent permissible under Section 422 of the
Internal Revenue Code. The stock options represent a contingent right to
purchase shares of Anika’s common stock at an exercise price equal to the
stock’s closing price on the date of the grant. The options will vest ratably
over three years beginning one year from the date of hire, and they will be
granted under, and governed by, the Anika Therapeutics, Inc. 2017 Omnibus
Incentive Plan, and any applicable grant instruments. Continued employment with
the Company is a condition precedent to the vesting of any incentive stock
options.

 

 



ANIKA THERAPEUTICS, INC.

32 Wiggins Avenue

Bedford, MA 01730

anikatherapeutics.com

 

Anika customer service:

1-888-721-1600

customerservice@anikatherapeutics.com

 

 

[logo.jpg] 

 

Benefits: You will be eligible to participate in the Anika employee benefit
programs upon commencement of employment to the same extent as, and subject to
the same terms, conditions and limitations applicable to, other employees of the
Company of similar rank and tenure. This program currently includes
comprehensive medical and dental benefits, life and disability insurance,
supplemental disability insurance, and a Section 125 Plan. You will be eligible
to participate in our 401(k) Savings and Investment Plan at the first enrollment
date (first day of each month) following your date of hire. Under the current
terms, the 401(k) plan entitles you to contribute up to the maximum limit
established by the IRS. Furthermore, under the current 401(k) plan, the Company
will match 140% of your contribution up to 5% of your eligible compensation or
to the limit specified by the Internal Revenue Code. There is a four-year
vesting schedule. The amount of the Company match is subject to the discretion
of the Company. Your participation in the benefit plans will be governed by and
subject to the plan terms as described in the official documents and Summary
Plan Descriptions. Please note that the Company may alter, add to, modify or
delete its benefits programs at any time.

 

Vacation: You are eligible for vacation days, which will accrue in accordance
with Anika’s vacation policy, as may be modified from time to time, in the sole
discretion of the Company. Subject to the current terms of accrual and use set
forth in Anika’s policies, you will accrue four weeks of vacation during your
first year of employment.

 

Termination of Employment:

 

1)Resignation or Termination for Cause: Notwithstanding the at-will relationship
between you and the Company, if you voluntarily resign employment or are
terminated for “Cause” at any time, all compensation and benefits payable to you
under this Agreement shall terminate on the date of termination of your
employment.

 

For purposes of this offer letter, “Cause” shall mean any one or more of the
following: (i) conduct constituting a material act of willful misconduct or
gross negligence in connection with the performance of your duties, including,
without limitation, misappropriation of funds or property of the Company or any
of its subsidiaries or affiliates other than the occasional, customary and de
minimis use of Company property for personal purposes; (ii) the commission of
any felony or a misdemeanor involving moral turpitude, deceit, dishonesty or
fraud, or any conduct that would reasonably be expected to result in material
injury to the Company or any of its subsidiaries and affiliates if you were
retained in your position; (iii) continued, willful and deliberate
non-performance your duties hereunder (other than by reason of physical or
mental illness, incapacity or disability) which has continued for more than 30
days following written notice of such non-performance from the Chief Executive
Officer; (iv) a breach of any of the provisions contained in the Confidentiality
and Proprietary Rights Agreement; (v) a violation by of the Company’s employment
policies which has continued following written notice of such violation from the
Board, or (vi) willful failure to cooperate with a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities,
after being instructed by the Company to cooperate, or the willful destruction
or failure to preserve documents or other materials known to be relevant to such
investigation or the willful inducement of others to fail to cooperate or to
produce documents or other materials in connection with such investigation. For
purposes of clauses (i), (iii) and (vi) hereof, no act, or failure to act, on
the Executive’s part shall be deemed “willful” unless done, or omitted to be
done, by you without reasonable belief that your acts or failure to act, was in
the best interest of the Company and its subsidiaries and affiliates.

 

 

ANIKA THERAPEUTICS, INC.

32 Wiggins Avenue

Bedford, MA 01730

anikatherapeutics.com

 

Anika customer service:

1-888-721-1600

customerservice@anikatherapeutics.com

 

 

[logo.jpg] 

 

2)Termination Without Cause: Termination of your employment without Cause or in
conjunction with a Change in Control shall be regulated by the Executive
Retention Agreement being provided with this Offer Letter, which shall be
executed and become effective upon your start date.

 

Confidentiality and Proprietary Rights Agreement: You understand that as a
condition of your employment, you will be required to execute Anika's
Confidentiality and Proprietary Rights Agreement, a copy of which is enclosed.
You further understand that the Anika Confidentiality and Proprietary Rights
Agreement contains conditions that will survive the termination of your
employment, regardless of the reason for that termination.

 

Arbitration: Except for any request by the Company or by you for temporary,
preliminary or permanent injunctive relief from a court of competent
jurisdiction to enforce or enjoin any portion of the Confidentiality and
Proprietary Rights Agreement (which right shall remain in full force and effect
following the termination of your employment with the Company), in the event of
any dispute, controversy or claim arising out of or relating to this offer
letter, your employment with the Company, or the termination of your employment
including but not limited to, any claims arising out of M.G.L. ch.151B, Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act, the
Age Discrimination in Employment Act, the Family and Medical Leave Act, the
Small Necessities Leave Act, the Massachusetts Civil Rights Act (M.G.L. ch. 12),
or any other federal, state or local statute, regulation or ordinance that
provides protection against employment discrimination, harassment or
retaliation; any claims under the Fair Labor Standards Act or M.G.L. ch. 149 or
any other federal, state or local statute, regulation or ordinance that provides
protection against wage and hour and/or wage payment violations; any claims
under the federal or state equal pay act; any tort and/or privacy claims,
including those under the Massachusetts Privacy Statute (M.G.L. ch. 214), that
dispute, controversy or claim shall, to the fullest extent permitted by law, be
settled by binding arbitration before an arbitrator experienced in employment
law. Said arbitration will be conducted in accordance with the Employment
Dispute Resolution Rules and Mediation Procedures of the American Arbitration
Association (“AAA”) in Boston, Massachusetts, including, but not limited to, the
rules and procedures applicable to the selection of arbitrators (or
alternatively, in any other forum or in any other form agreed upon by the
parties). In the event that any person or entity other than you or Anika may be
a party with regard to any such controversy or claim, such controversy or claim
shall be submitted to arbitration subject to such other person or entity's
agreement. Judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof. This provision shall be specifically
enforceable. Arbitration as provided in this section shall be the exclusive,
final and binding remedy for any such dispute and will be used instead of any
court action, which is hereby expressly waived. The Federal Arbitration Act
shall govern the interpretation and enforcement of such arbitration proceeding.
The arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of the Commonwealth of Massachusetts, or federal law, if
Massachusetts law is preempted. You acknowledge and understand that by agreeing
to arbitrate, you are waiving any right to bring an action against the company
in a court of law, either state or federal, and the right to a trial by jury,
except as otherwise expressively set forth in this agreement.

 

 

ANIKA THERAPEUTICS, INC.

32 Wiggins Avenue

Bedford, MA 01730

anikatherapeutics.com

 

Anika customer service:

1-888-721-1600

customerservice@anikatherapeutics.com

 

 

[logo.jpg] 

 

Background Check and Drug Testing: You understand and agree that all employees
are subject to a background check, including verification of education, and drug
testing. You will be sent a link to the on-line information and release. This
offer is conditioned on the background check and drug testing results being
satisfactory to the Company.

 

Reference Checks: You also understand and agree this offer is contingent upon
the completion of satisfactory reference checks in the sole discretion of the
Company.

 

At-Will Employment: You, like everyone else at Anika, will be an at-will
employee. This means that, if you accept this offer, both you and the Company
will retain the right to terminate your employment at any time, with or without
notice or cause. In accepting this offer, you give us assurance that you have
not relied on any agreement or representation, express or implied, with respect
to your employment that is not set forth expressly in this letter. The terms of
your employment will be interpreted in accordance with and governed by the laws
of the Commonwealth of Massachusetts.

 

Representation Regarding Other Agreements: Finally, this offer is conditioned on
your representation that you are not subject to any confidentiality or
non-competition agreement, court order, or any similar type of restriction that
would affect your ability to devote full time and attention to your work at
Anika. You further agree that you will not disclose to, or use on behalf of, the
Company any proprietary information of a third party without that party's
consent.

 

Eligibility to Work. Your employment with the Company is conditioned on your
eligibility to work in the United States and on your providing to the Company
proof of identification and authorization to work in the United States, in
accordance with the Immigration and Control Act of 1986. Should you choose to
accept this offer, as required by law, we must verify your employment
eligibility on Form I-9 the day you begin your employment, so you will be asked
to provide documentation that establishes your identity and authorizes you to
work in the United States. Furthermore, if applicable, you must always maintain
your visa status throughout your tenure with the Company, as it is Company
policy to comply with all immigration laws and regulations. Please let the
Company know if you have any questions concerning your visa status.

Company Policies and Procedures. You will be required to abide by Company
policies and procedures, as in effect from time to time.

If the terms of this offer are acceptable, please indicate your acceptance by
signing both copies of this letter, the Anika Confidentiality and Proprietary
Rights Agreement, and the Executive Retention Agreement, and return one copy of
each back to me. This offer is valid until July 31.

 

 

ANIKA THERAPEUTICS, INC.

32 Wiggins Avenue

Bedford, MA 01730

anikatherapeutics.com

 

Anika customer service:

1-888-721-1600

customerservice@anikatherapeutics.com

 

 

[logo.jpg] 

 

 

 

Sincerely,

 

 

/s/ Thomas Finnerty

Thomas Finnerty

Executive Vice President Human Resources

 

 

 

 

 

 

 

Agreed and accepted:

 

 

 

/s/ Michael Levitz   July 29, 2020 Michael Levitz   Date

 

Enclosures:

Executive Retention Agreement

Confidentiality and Proprietary Rights Agreement

Job Description

 

 

 

 

 

ANIKA THERAPEUTICS, INC.

32 Wiggins Avenue

Bedford, MA 01730

anikatherapeutics.com

 

Anika customer service:

1-888-721-1600

customerservice@anikatherapeutics.com



 

